
	
		II
		110th CONGRESS
		1st Session
		S. 638
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2007
			Mr. Roberts (for
			 himself, Mr. Chambliss,
			 Mr. Craig, Mr.
			 Ensign, Mr. Hagel,
			 Mr. Isakson, Mr. Lott, Mr.
			 Lugar, and Mr. Thune)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  collegiate housing and infrastructure grants.
	
	
		1.Short titleThis Act may be cited as the
			 Collegiate Housing and Infrastructure
			 Act of 2007.
		2.Charitable
			 organizations permitted to make collegiate housing and infrastructure
			 grants
			(a)In
			 generalSection 501 of the Internal Revenue Code of 1986
			 (relating to exemption from tax on corporations, certain trusts, etc.) is
			 amended by redesignating subsection (r) as subsection (s) and by inserting
			 after subsection (q) the following new subsection:
				
					(r)Treatment of
				organizations making collegiate housing and infrastructure improvement
				grants
						(1)In
				generalFor purposes of subsection (c)(3) and sections
				170(c)(2)(B), 2055(a)(2), and 2522(a)(2), an organization shall not fail to be
				treated as organized and operated exclusively for charitable or educational
				purposes solely because such organization makes collegiate housing and
				infrastructure grants to an organization described in subsection (c)(7), so
				long as, at the time of each such grant, substantially all of the active
				members of the recipient organization are full-time students at the college or
				university with which such recipient organization is associated.
						(2)Housing and
				infrastructure grantsFor purposes of paragraph (1), collegiate
				housing and infrastructure grants are grants to provide, improve, operate, or
				maintain collegiate housing that may involve more than incidental social,
				recreational, or private purposes, so long as such grants are for purposes that
				would be permissible for a dormitory of the college or university referred to
				in paragraph (1). A grant shall not be treated as a collegiate housing and
				infrastructure grant for purposes of paragraph (1) to the extent that such
				grant is used to provide physical fitness equipment.
						(3)Grants to
				certain organizations holding title to property, etcFor purposes
				of this subsection, a collegiate housing and infrastructure grant to an
				organization described in subsection (c)(2) or (c)(7) holding title to property
				exclusively for the benefit of an organization described in subsection (c)(7)
				shall be considered a grant to the organization described in subsection (c)(7)
				for whose benefit such property is
				held.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to grants
			 made in taxable years ending after the date of the enactment of this
			 Act.
			
